Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 05/09/2019, 03/30/2020, and 10/21/2020 are is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claim 17 is objected to because of the following informalities:  On lines 11-12 of the claim, "three-dimensional path points included the three-dimensional path points set" should be "three-dimensional path points included .  Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claims 1-20 are directed to determining a flight path based on an obtained image and curve. Decision-making processes fall within a subject matter grouping which the Courts have considered 
Under step 1 of the Alice/Mayo framework, it must be considered whether the claims are directed to one of the four statutory classes of invention. In the instant case, claims 1-9 recite a method with at least one step. Claims 10-9 recite an apparatus with one or more processor. Claim 20 recites an apparatus with a body, a propulsion system mounted to the body, and a flight control device. Therefore, the claims are each directed to one of the four statutory categories of invention (process and apparatus).
Under step 2 of the Alice/Mayo framework, it must be considered whether the claims are “directed to” an abstract idea. That is, whether the claims recite an abstract idea and fail to integrate the abstract idea into a practical application.
Regarding independent claim 1, the claim sets forth the abstract idea of determining a flight path in the following limitations:
obtaining an image and a curve, the curve being plotted on the image;
generating the flight path based on the image and the curve
The above-recited limitations establish the use of abstract decision-making processes (i.e., obtaining and generating). Each of these limitations are readily performed mentally, without outside assistance.
	Claim 1 does recite the following additional elements:
the flight path being configured for controlling an unmanned aerial vehicle (UAV) to fly along the flight path
These additional elements amount to being a part of the generating step and can be readily performed mentally or with the help of paper and pen. Paragraph [0096] of the instant application states that “the ground station may generate the flight path based on the specific image and the specific curve, where the flight path may be generated or converted from the specific curve. The ground station may transmit the flight path to the flight control device. The flight control device may control the UAV to fly in the air along the flight path”. Thus, as claimed, the control of the UAV does not occur until after the control device receives the generated flight path. This amounts to the mere receiving or transmitting data over a network, which has been repeatedly considered well-understood, routine, and conventional activity by the Courts (see MPEP 2106.05(d)). Accordingly, the Examiner asserts that the limitations do not provide an inventive concept, and the claim is ineligible for patent.
Regarding claim 2, which sets forth:
obtaining a real time image captured by an imaging device carried by the UAV;
displaying the real time image on a display screen;
receiving the curve plotted on the real time image that is displayed on the display screen;
and obtaining the image, the image comprising at least a portion of the real time image on which the curve is plotted.
Such a recitation merely embellishes the abstract idea of flight path determination through the addition of further receiving or transmitting of data, which has been repeatedly considered well-understood, routine, and conventional activity by the Courts (see MPEP 2106.05(d)). Further, the abstract idea is applied to generic computing hardware (i.e., imaging device, display screen). As such, it does not integrate the abstract idea into a practical application, and does not provide an inventive concept. Accordingly, the claim does not confer eligibility on the claimed invention and is ineligible for similar reasons to claim 1.
Regarding claim 3, which sets forth:
obtaining the image and the curve comprises obtaining the image and the curve from a gimbal;
or the method of generating the flight path is executed by a first ground station, and obtaining the image and the curve comprises receiving the image and the curve from a second ground station.

Regarding claim 4, which sets forth:
obtaining the image and the curve comprises obtaining at least one of an altitude of the imaging device relative to a ground when the imaging device captures the image, an angle of the imaging device relative to the ground, coordinates of each pixel point of the curve in a coordinate system associated with the image, or a focal length of the imaging device;
and generating the flight path based on the image and the curve comprises: determining a three-dimensional path points set based on at least one of the altitude of the imaging device relative to the ground when the imaging device captures the image, the angle of the imaging device relative to the ground, the coordinates of each pixel point of the curve in the coordinate system associated with the image, or the focal length of the imaging device,
wherein the three-dimensional path points set comprises three-dimensional path points in a ground coordinate system corresponding to pixel points, the pixel points being pixel points of the curve plotted on the image;
and generating the flight path based on the three-dimensional path points set.
Such a recitation merely embellishes the abstract idea of flight path determination applied to generic computer hardware. The claim sets forth the additional limitations “obtaining at least one of… an altitude… an angle of the imaging device… coordinates of each pixel point… or a focal length of the 
Regarding claim 5, which sets forth:
pre-processing the three-dimensional path points set to generate pre-processed three- dimensional path points set;
and determining the flight path using a flight path generating algorithm based on the pre- processed three-dimensional path points set, the flight path satisfying kinematic constraints of the UAV.
Such a recitation merely embellishes the abstract idea of flight path determination applied to generic computer hardware (i.e., flight path generating algorithm). Further, each limitation is readily performed mentally or with the assistance of pen and paper, as the details for pre-processing are quite broad as claimed and could entail a very simple degree of mental pre-processing. As such, it does not integrate the abstract idea into a practical application, and does not provide an inventive concept. Accordingly, the claim does not confer eligibility on the claimed invention and is ineligible for similar reasons to claim 1.
Regarding claim 6, which sets forth:
pre-processing the three-dimensional path points set comprises at least one of: obtaining a maximum flight distance of the UAV and pre-processing the three- dimensional path points set based on the maximum flight distance; obtaining a density of at least partially continuous three-dimensional path points from the three-dimensional path points set, and pre-processing the at least partially continuous three- dimensional path points based on the density; obtaining a degree of jittering of a three-dimensional path point in the three-
Such a recitation merely embellishes the abstract idea of flight path determination applied to generic computer hardware. Further, each limitation is readily performed mentally or with the assistance of pen and paper, as the details for pre-processing are quite broad as claimed and could entail a very simple degree of mental pre-processing. As such, it does not integrate the abstract idea into a practical application, and does not provide an inventive concept. Accordingly, the claim does not confer eligibility on the claimed invention and is ineligible for similar reasons to claim 1.
	Regarding claim 7, which sets forth:
determining a back-projection point on the ground for each pixel point, the back- projection point being a crossing point between the ground and a ray formed from an optical center of a lens of the imaging device to the pixel point;
determining coordinates of the back-projection point in a camera coordinate system based on the coordinates of the pixel point in an image coordinate system associated with the image, and the focal length of the imaging device;
determining coordinates of the back-projection point in the ground coordinate system based on the coordinates of the back-projection point in the camera coordinate system;
and determining the three-dimensional path point corresponding to the pixel point in the ground coordinate system based on the altitude of the imaging device relative to the ground when the imaging device captures the image, and the coordinates of the back-projection point in the ground coordinate system.

Regarding claim 8, which sets forth:
when the UAV flies along the flight path, determining whether there is an obstacle in front of the UAV along the flight path;
when there is the obstacle in front of the UAV along the flight path, activating an obstacle avoidance function of the UAV;
and after the UAV avoids the obstacle, controlling the UAV to resume flight along the flight path.
Such a recitation merely embellishes the abstract idea of flight path determination applied to generic computer hardware. Further, each limitation is readily performed mentally or with the assistance of pen and paper. One would readily be able to determine the presence of an obstacle in front of a UAV mentally/visually, as well as activating obstacle avoidance functions in response to said determination. As such, it does not integrate the abstract idea into a practical application, and does not provide an inventive concept. Accordingly, the claim does not confer eligibility on the claimed invention and is ineligible for similar reasons to claim 1.
Regarding claim 9, which sets forth:
transmitting the flight path to a server;
or when the method of generating the flight path is implemented by a first ground station, transmitting the flight path to a second ground station.
Such a recitation merely embellishes the abstract idea of flight path determination applied to generic computing hardware (i.e., a server, a first/second ground station) through the addition of further 
Regarding independent claim 10, which sets forth:
one or more processors, operating individually or in collaboration, and being configured to: 
obtain an image and a curve, the curve being plotted on the image;
and generate the flight path based on the image and the curve, the flight path being configured for controlling an unmanned aerial vehicle (UAV) to fly along the flight path.
These limitations are parallel in scope to those of claim 1, which the exception of the claimed one or more processors, which amounts to nothing more than the application of the abstract idea of flight path determination applied to generic computing hardware. As such, it does not integrate the abstract idea into a practical application, and does not provide an inventive concept. Accordingly, the claim does not confer eligibility on the claimed invention and is ineligible for similar reasons to claim 1.
	Regarding claim 11, which sets forth:
the control device is a ground station or a flight control device.
Such a recitation merely embellishes the abstract idea of flight path determination applied to generic computer hardware (i.e., control device, ground station, flight control device. As such, it does not integrate the abstract idea into a practical application, and does not provide an inventive concept. Accordingly, the claim does not confer eligibility on the claimed invention and is ineligible for similar reasons to claim 1.
Regarding claim 12, which sets forth:
the control device is the flight control device or is included in the flight control device,
the control device further comprising: a receiver communicatively coupled with the one or more processors, the receiver being configured to receive the flight path transmitted from the ground station,
wherein the one or more processors are also configured to control the UAV to fly along the flight path;
or wherein the control device is the ground station, or is included in the ground station, and wherein the control device further comprises: a transmitter communicatively coupled with the one or more processors, the transmitter being configured to transmit the flight path to the flight control device associated with the UAV.
Such a recitation merely embellishes the abstract idea of flight path determination applied to generic computing hardware (one or more processors, control device, receiver, ground station, transmitter) through the addition of further receiving or transmitting of data, which has been repeatedly considered well-understood, routine, and conventional activity by the Courts (see MPEP 2106.05(d)). As such, it does not integrate the abstract idea into a practical application, and does not provide an inventive concept. Accordingly, the claim does not confer eligibility on the claimed invention and is ineligible for similar reasons to claim 1.
Regarding claim 13, which sets forth:
wherein the one or more processors are further configured to: obtain real time images captured by the imaging device carried by the UAV,
wherein the control device further comprises: a display screen configured to display the real time images and to detect the curve plotted on at least one of the real time images, and wherein the one or more processors are further configured to obtain the curve and the image, the image comprising at least part of the real time images on which the curve is plotted.

Regarding claim 14, which sets forth:
the one or more processors are configured to obtain the image and the curve, or wherein the control device is a first ground station, or is included in the first ground station,
and the control device further comprises a receiver communicatively coupled with the one or more processors, the receiver being configured to receive the image and the curve transmitted from the second ground station.
Such a recitation merely embellishes the abstract idea of flight path determination applied to generic computing hardware (one or more processors, control device, ground station, receiver) through the addition of further receiving or transmitting of data, which has been repeatedly considered well-understood, routine, and conventional activity by the Courts (see MPEP 2106.05(d)). As such, it does not integrate the abstract idea into a practical application, and does not provide an inventive concept. Accordingly, the claim does not confer eligibility on the claimed invention and is ineligible for similar reasons to claim 1.
Regarding claim 15, which sets forth:
wherein obtaining the image and the curve by the one or more processors further comprises: obtaining at least one of an altitude of the imaging device relative to a ground when the imaging device captures the image, an angle of the imaging device relative to the ground, coordinates of each pixel point of the curve in a coordinate system associated with the image, or a focal length of the imaging device,
wherein generating the flight path based on the image and the curve by the one or more processors further comprises: determining a three-dimensional path points set based on at least one of the altitude of the imaging device relative to the ground when the imaging device captures the image, the angle of the imaging device relative to the ground, the coordinates of each pixel point of the curve in the coordinate system associated with the image, or the focal length of the imaging device,
wherein the three-dimensional path points set comprises three-dimensional path points in a ground coordinate system corresponding to pixel points, the pixel points being pixel points of the curve plotted on the image; and generating the flight path based on the three-dimensional path points set.
Such a recitation merely embellishes the abstract idea of flight path determination applied to generic computer hardware. The claim sets forth the additional limitations “obtaining at least one of… an altitude… an angle of the imaging device… coordinates of each pixel point… or a focal length of the imaging device”, “determining a three-dimensional path points set”, and “generating the flight path based on the three-dimensional path points set”. Such limitations further apply the abstract idea to generic computer hardware, and each limitation is readily performed mentally or with the assistance of pen and paper. As such, it does not integrate the abstract idea into a practical application, and does not provide an inventive concept. Accordingly, the claim does not confer eligibility on the claimed invention and is ineligible for similar reasons to claim 1.
Regarding claim 16, which sets forth:
pre-processing the three-dimensional path points set to generate pre-processed three- dimensional path points set;
and determining the flight path using a flight path generating algorithm based on the pre- processed three-dimensional path points set, the flight path satisfying kinematic constraints of the UAV.

	Regarding claim 17, which sets forth:
pre-processing the three-dimensional path points set by the one or more processors comprises: obtaining a maximum flight distance of the UAV and pre-processing the three- dimensional path points set based on the maximum flight distance;
obtaining a density of at least partially continuous three-dimensional path points from the three-dimensional path points set, and pre-processing the at least partially continuous three- dimensional path points based on the density;
obtaining a degree of jittering of a three-dimensional path point in the three-dimensional path points set, and pre-processing the three-dimensional path point based on the degree of jittering;
and generating a three-dimensional path based on a plurality of at least partially continuous three-dimensional path points included the three-dimensional path points set, and pre-processing the plurality of at least partially continuous three-dimensional path points based on a curvature of the three-dimensional path.
Such a recitation merely embellishes the abstract idea of flight path determination applied to generic computer hardware. Further, each limitation is readily performed mentally or with the assistance of pen and paper, as the details for pre-processing are quite broad as claimed and could entail a very simple degree of mental pre-processing. As such, it does not integrate the abstract idea into a practical 
Regarding claim 18, which sets forth:
determining a back-projection point on the ground for each pixel point, the back- projection point is a crossing point between the ground and a ray formed by an optical center of a lens of the imaging device and the pixel point;
determining coordinates of the back-projection point in a camera coordinate system based on the coordinates of the pixel point in an image coordinate system associated with the specific image, and the focal length of the imaging device;
determining coordinates of the back-projection point in the ground coordinate system based on the coordinates of the back-projection point in the camera coordinate system;
and determining the three-dimensional path point corresponding to the pixel point in the ground coordinate system based on the altitude of the imaging device relative to the ground when the imaging device captures the image, and the coordinates of the back-projection point in the ground coordinate system.
Such a recitation merely embellishes the abstract idea of flight path determination applied to generic computer hardware. Further, each limitation is readily performed mentally or with the assistance of pen and paper, as each determination is readily calculated by hand. As such, it does not integrate the abstract idea into a practical application, and does not provide an inventive concept. Accordingly, the claim does not confer eligibility on the claimed invention and is ineligible for similar reasons to claim 1.
Regarding claim 19, which sets forth:
a sensor communicatively coupled with the one or more processors, the sensor being configured to detect whether there is an obstacle in front of the UAV on the flight path, and transmit a result of the detecting to the one or more processors,
wherein when detecting that there is the obstacle in front of the UAV on the flight path, the one or more processors are also configured to control the UAV to avoid the obstacle,
and wherein after avoiding the obstacle, the one or more processors are also configured to control the UAV to resume flight along the flight path.
Such a recitation merely embellishes the abstract idea of flight path determination applied to generic computing hardware (sensor, one or more processors) through the addition of further receiving or transmitting of data, which has been repeatedly considered well-understood, routine, and conventional activity by the Courts (see MPEP 2106.05(d)).  As such, it does not integrate the abstract idea into a practical application, and does not provide an inventive concept. Accordingly, the claim does not confer eligibility on the claimed invention and is ineligible for similar reasons to claim 1.
Regarding independent claim 20, which sets forth:
An unmanned aerial vehicle (UAV), comprising: a body;
a propulsion system mounted to the body and configured to provide a propulsion force for flight;
and a flight control device communicatively coupled with the propulsion system, the flight control device configured to control the flight of the UAV,
wherein the flight control device comprises a control device, the control device comprising: one or more processors, operating individually or in collaboration,
the one or more processors being configured to: obtain an image and a curve, the curve being plotted on the image;
and generate the flight path based on the image and the curve, the flight path being configured for controlling the UAV to fly along the flight path.
Such a recitation merely embellishes the idea of flight path determination applied to generic computing hardware (flight control device, control device, one or more processors) through the addition of receiving or transmitting of data, which has been repeatedly considered well-understood, routine, and transmit the flight path to the flight control device. The flight control device may control the UAV to fly in the air along the flight path”. Thus, as claimed, the control of the UAV does not occur until after the control device receives the generated flight path. As such, it does not integrate the abstract idea into a practical application, and does not provide an inventive concept. Accordingly, the claim does not confer eligibility on the claimed invention and is ineligible for similar reasons to claim 1.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 recites the limitation "the flight path" in line 5.  There is insufficient antecedent basis for this limitation in the claim. For the purposes of this examination, the Examiner will interpret this limitation as being directed towards “a flight path”. Claims 11-19 are accordingly rejected for dependency upon rejected claim 10.
Claim 14 recites the limitation "the second ground station" in the last line of the claim.  There is insufficient antecedent basis for this limitation in the claim. However, there is antecedent basis for “a first 
Claim 18 recites the limitation "the specific image" in lines 10-11 of the claim.  There is insufficient antecedent basis for this limitation in the claim. However, there is antecedent basis for “the image”. Accordingly, for the purposes of this examination, the Examiner will interpret this limitation as being directed towards the image. Claim 19 is accordingly rejected for dependency upon rejected claim 18.
Claim 20 recites the limitation "the flight path" in line 12.  There is insufficient antecedent basis for this limitation in the claim. For the purposes of this examination, the Examiner will interpret this limitation as being directed towards “a flight path”.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 8-12, 14, and 20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Schultz et al. (US 2016/0313736 A1), hereinafter Schultz.

Regarding claim 1, Schultz teaches a method of generating a flight path, comprising:
obtaining an image and a curve, the curve being plotted on the image;
Schultz teaches ([0060]): "In some embodiments, a flight path may be displayed to the user on more or more images (e.g., nadir, oblique) via the display unit 22. For example, FIG. 6 illustrates an exemplary screen shot 66 of a nadir image 68 showing a flight path 70 about the structure of interest 21. In some embodiments, the flight path 70 may be displayed as a layer overlapping the nadir image 68 of the structure of interest 21 on the display unit 22 of FIG. 1." The specification of the instant application defines a curve in paragraph [0071] as “a curve line, as well as a straight line”. As demonstrated in FIG. 6 below, flight path 70 is a curve plotted on the nadir image 68.

    PNG
    media_image1.png
    587
    959
    media_image1.png
    Greyscale

and generating the flight path based on the image and the curve, the flight path being configured for controlling an unmanned aerial vehicle (UAV) to fly along the flight path.
Schultz teaches ([0025]): "In some embodiments, the flight path information, camera control information, and/or gimbal control information may be determined automatically by analyzing and using geo-referenced images." The Examiner has interpreted the geo-referenced images to refer to the aforementioned nadir/oblique images. Schultz further teaches ([0060]): "Flight path information may be configured to direct the unmanned aircraft 18 to fly a flight path around the structure of interest 21."

Regarding claim 2, Shultz teaches the aforementioned limitations of claim 1. Schultz further teaches:
obtaining the image and the curve comprises: obtaining a real time image captured by an imaging device carried by the UAV;
Schultz teaches ([0068]): "The camera control information may be loaded into the software running on the processor of the unmanned aircraft 18 to control actuation of the camera 19 of the unmanned aircraft 18. For example, the camera control information may direct the camera 19 to capture images (e.g., oblique images) at one or more predefined geographic locations 74 (which are referred to herein as Flight Capture Points), as illustrated in screen shot 72 of FIG. 8. In some embodiments, the camera control information may direct the camera 19 to capture images on a schedule (e.g., periodic, random)."
displaying the real time image on a display screen;
Schultz teaches ([0073]): "The one or more oblique images may be stored in the one or more image database 34." Schultz further teaches ([0050]): "In some embodiments, the user may validate the location of the structure of interest 21. One or more processor 24 may provide one or more images via the image database 34 to the display unit 22 of the user terminal 14."
receiving the curve plotted on the real time image that is displayed on the display screen;
Schultz teaches ([0060]): "In some embodiments, a flight path may be displayed to the user on more or more images (e.g., nadir, oblique) via the display unit 22. For example, FIG. 6 illustrates an exemplary screen shot 66 of a nadir image 68 showing a flight path 70 about the structure of interest 21. In some embodiments, the flight path 70 may be a displayed as a layer overlapping the nadir image 68 of the structure of interest 21 on the display unit 22 of FIG. 1." The specification of the instant application defines a curve in paragraph [0071] as “a curve line, as well as a straight line”. As demonstrated in FIG. 6 above, flight path 70 is a curve plotted on the nadir image 68.
and obtaining the image, the image comprising at least a portion of the real time image on which the curve is plotted.
Schultz teaches ([0060]): "In some embodiments, a flight path may be displayed to the user on more or more images (e.g., nadir, oblique) via the display unit 22. For example, FIG. 6 illustrates an exemplary screen shot 66 of a nadir image 68 showing a flight path 70 about the structure of interest 21. In some embodiments, the flight path 70 may be a displayed as a layer overlapping the nadir image 68 of the structure of interest 21 on the display unit 22 of FIG. 1."

Regarding claim 3, Shultz teaches the aforementioned limitations of claim 1. Schultz further teaches:
obtaining the image and the curve comprises obtaining the image and the curve from a gimbal; or the method of generating the flight path is executed by a first ground station, and obtaining the image and the curve comprises receiving the image and the curve from a second ground station.
Schultz teaches ([0069]): "For example, the gimbal control information may control the orientation of the camera 19 in three dimensions such that during the capture of an image, the camera 19 is aligned with a pre-determined location on the structure of interest 21 that are referred to below as Target Capture Points." Schultz further teaches ([0090]): "Once all the Target Capture Points have been determined, the Target Capture Points can be projected onto the Flight Path to create Flight Capture Points." Schultz even further teaches ([0068]): "The camera control information may be loaded into the software running on the processor of the unmanned aircraft 18 to control actuation of the camera 19 of the unmanned aircraft 18. For example, the camera control information may direct the camera 19 to capture images (e.g., oblique images) at one or more predefined geographic locations 74 (which are referred to herein as Flight Capture Points)..." Finally, Schultz teaches ([0061]): "Generally, the flight path information directs the unmanned aircraft 18 in three dimensions. Referring to FIGS. 5 and 6, the flight path information may be determined such that the flight path 70 around the structure of interest 21 is laterally and/or vertically offset from the geographic positions of the outline of the structure of interest 21. In particular, lateral offset... and vertical offset... may be dependent upon the height H of the structure 21, orientation of the camera relative to the unmanned aircraft 18, and characteristics of the camera 19." Thus, the image is obtained from the gimbal when capturing the exemplary oblique or nadir images, and the curve is obtained by the gimbal when determining lateral and vertical offset based on the orientation of the camera relative to the unmanned aircraft 18, which is controlled by the gimbal.

Regarding claim 8, Schultz teaches the aforementioned limitations of claim 1. Schultz further teaches:
controlling the UAV to fly along the flight path comprises: when the UAV flies along the flight path, determining whether there is an obstacle in front of the UAV along the flight path;
Schultz teaches ([0064]): "In many cases, there may be obstacles that lie along the flight path. Some of those obstacles may be able to be detected by the system through the use of imagery."
 when there is the obstacle in front of the UAV along the flight path, activating an obstacle avoidance function of the UAV;
Schultz teaches ([0066]): "In addition to those obstacles that are identified within the image, there may also be obstacles that cannot be identified in the image… As such, the unmanned aircraft 18 may also incorporate a collision detection and avoidance system in some embodiments. The collision detection and avoidance system could be either imaging based, or active sensor based."
and after the UAV avoids the obstacle, controlling the UAV to resume flight along the flight path.
Schultz teaches ([0066]): "When an obstacle lies along the Flight Path, the software guiding the unmanned aircraft 18 could first attempt to move closer to the structure of interest 21 along the path from the Flight Path to the Target Path. If after a suitable threshold… the unmanned aircraft 18 is unable to bypass the obstacle, the collision detection and avoidance system would steer the unmanned aircraft 18 back to its original point of collision detection and would then attempt to fly above the obstacle." Here, the UAV either avoids the obstacle by moving closer to the target of interest to the Target Path (i.e., resuming flight along the flight path), or attempts to fly above the obstacle (i.e., resuming flight along the flight path).

Regarding claim 9, Schultz teaches the aforementioned limitations of claim 1. Schultz further teaches:
transmitting the flight path to a server; or when the method of generating the flight path is implemented by a first ground station, transmitting the flight path to a second ground station.
Schultz teaches ([0031]): "The one or more user terminals 14 may be implemented as... a server... In an exemplary embodiment, the user terminal 14 may comprise an input unit 20, a display unit 22..." Thus, user terminal 14 may be a server with a display unit 22. Schultz further teaches ([0042]): "The network 16 may permit bi-directional communication of information and/or data between the one or more host systems 12, the user terminals 14 and/or the unmanned aircraft 18." Schultz even further teaches ([0073]): "In some embodiments, the one or more oblique images may be communicated to the user terminal 14..." Schultz finally teaches ([0060]): "In some embodiments, a flight path may be displayed to the user on more or more images (e.g., nadir, oblique) via the display unit 22. For example, FIG. 6 illustrates an exemplary screen shot 66 of a nadir image 68 showing a flight path 70 about the structure of interest 21. In some embodiments, the flight path 70 may be displayed as a layer overlapping the nadir image 68 of the structure of interest 21 on the display unit 22 of FIG. 1."

Regarding claim 10, Schultz teaches a control device, comprising:
one or more processors, operating individually or in collaboration, and being configured to:
Schultz teaches (Abstract): "An unmanned aircraft structure evaluation system includes a computer system with an input, a display unit, one or more processors, and one or more non-transitory computer readable medium. Image display and analysis software causes the one or more processors to generate unmanned aircraft information."
obtain an image and a curve, the curve being plotted on the image;
Schultz teaches ([0060]): "In some embodiments, a flight path may be displayed to the user on more or more images (e.g., nadir, oblique) via the display unit 22. For example, FIG. 6 illustrates an exemplary screen shot 66 of a nadir image 68 showing a flight path 70 about the structure of interest 21. In some embodiments, the flight path 70 may be displayed as a layer overlapping the nadir image 68 of the structure of interest 21 on the display unit 22 of FIG. 1." The specification of the instant application defines a curve in paragraph [0071] as 
and generate the flight path based on the image and the curve, the flight path being configured for controlling an unmanned aerial vehicle (UAV) to fly along the flight path.
Schultz teaches ([0025]): "In some embodiments, the flight path information, camera control information, and/or gimbal control information may be determined automatically by analyzing and using geo-referenced images." The Examiner has interpreted the geo-referenced images to refer to the aforementioned nadir/oblique images. Schultz further teaches ([0060]): "Flight path information may be configured to direct the unmanned aircraft 18 to fly a flight path around the structure of interest 21."

Regarding claim 11, Schultz teaches the aforementioned limitations of claim 10. Schultz further teaches:
the control device is a ground station or a flight control device.
Schultz teaches ([0025]): "The unmanned aircraft structure evaluation system comprises one or more host systems 12 interfacing and/or communicating with one or more user terminals 14 via a network 16." ([0034]): "The one or more host systems 12 may be partially or completely network-based or cloud based, and not necessarily located in a single physical location." 

Regarding claim 12, Schultz teaches the aforementioned limitations of claim 11. Schultz further teaches:
the control device is the flight control device or is included in the flight control device,
Schultz teaches ([0031]): "Referring to FIG. 1, the unmanned aircraft 18 may communicate with the one or more user terminals 14." Schultz further teaches user terminal 14 is loaded with flight management software for controlling the unmanned aircraft 18."

Regarding claim 14, Schultz teaches the aforementioned limitations of claim 10. Schultz further teaches:
the one or more processors are configured to obtain the image and the curve, or wherein the control device is a first ground station, or is included in the first ground station,
Schultz teaches ([0068]): "The camera control information may be loaded into the software running on the processor of the unmanned aircraft 18 to control actuation of the camera 19 of the unmanned aircraft 18. For example, the camera control information may direct the camera 19 to capture images (e.g., oblique images) at one or more predefined geographic locations 74 (which are referred to herein as Flight Capture Points), as illustrated in screen shot 72 of FIG. 8. In some embodiments, the camera control information may direct the camera 19 to capture images on a schedule (e.g., periodic, random)." Schultz further teaches ([0060]): "In some embodiments, a flight path may be displayed to the user on more or more images (e.g., nadir, oblique) via the display unit 22. For example, FIG. 6 illustrates an exemplary screen shot 66 of a nadir image 68 showing a flight path 70 about the structure of interest 21. In some embodiments, the flight path 70 may be a displayed as a layer overlapping the nadir image 68 of the structure of interest 21 on the display unit 22 of FIG. 1."
and the control device further comprises a receiver communicatively coupled with the one or more processors, the receiver being configured to receive the image and the curve transmitted from the second ground station.
Schultz teaches ([0038]): "The one or more processors 24 may be further capable of interfacing and/or communicating with the one or more user terminals 14 and/or unmanned aircraft 18 via the network 16. For example, the one or more processors 24 may be capable of communicating via the network 16 by exchanging signals (e.g., digital, optical, and/or the like) via one or more physical or virtual ports (i.e., communication ports) using a network protocol." Schultz further teaches ([0031]): "Referring to FIG. 1, the unmanned aircraft 18 may communicate with one or more user terminals 14... In an exemplary embodiment, the user terminal 14 may comprise an input unit 20, a display unit 22, a processor (not shown) capable of interfacing with the network 16..." ([0060]): "In some embodiments, a flight path may be displayed to the user on more or more images (e.g., nadir, oblique) via the display unit 22. For example, FIG. 6 illustrates an exemplary screen shot 66 of a nadir image 68 showing a flight path 70 about the structure of interest 21. In some embodiments, the flight path 70 may be a displayed as a layer overlapping the nadir image 68 of the structure of interest 21 on the display unit 22 of FIG. 1."

Regarding claim 20, Schultz teaches an unmanned aerial vehicle (UAV), comprising:
a body;
FIG. 1, shown below, shows that unmanned aircraft 18 has a body.

    PNG
    media_image2.png
    699
    948
    media_image2.png
    Greyscale

a propulsion system mounted to the body and configured to provide a propulsion force for flight;
FIG. 1, shown above, shows that unmanned aircraft 18 has multiple rotors mounted to the body for providing propulsive force for flight
and a flight control device communicatively coupled with the propulsion system, the flight control device configured to control the flight of the UAV,
Schultz teaches ([0025]: "Using the identification information and the geographic positioning of the structure of interest 21, the one or more host systems 12 may generate unmanned aircraft information including flight path information..." Schultz further teaches ([0060]): "Flight path information may be configured to direct the unmanned aircraft 18 to fly a flight path around the structure of interest 21." Schultz even further teaches ([0042]): "In some embodiments, the one or more host systems 12, the user terminals 14, and/or the unmanned aircraft 18 may communicate via a communication port
wherein the flight control device comprises a control device, the control device comprising: one or more processors, operating individually or in collaboration,
Schultz teaches ([0036]): "The one or more host systems 12 may comprise one or more processors 24 working together, or independently to, execute processor executable code…"
the one or more processors being configured to: obtain an image and a curve, the curve being plotted on the image;
Schultz teaches ([0060]): "In some embodiments, a flight path may be displayed to the user on more or more images (e.g., nadir, oblique) via the display unit 22. For example, FIG. 6 illustrates an exemplary screen shot 66 of a nadir image 68 showing a flight path 70 about the structure of interest 21. In some embodiments, the flight path 70 may be displayed as a layer overlapping the nadir image 68 of the structure of interest 21 on the display unit 22 of FIG. 1."
and generate the flight path based on the image and the curve, the flight path being configured for controlling the UAV to fly along the flight path.
Schultz teaches ([0025]): "In some embodiments, the flight path information, camera control information, and/or gimbal control information may be determined automatically by analyzing and using geo-referenced images." The Examiner has interpreted the geo-referenced images to refer to the aforementioned nadir/oblique images. Schultz further teaches ([0060]): "Flight path information may be configured to direct the unmanned aircraft 18 to fly a flight path around the structure of interest 21."

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schultz in view of Kugelmass (US 2014/0316616 A1).

Regarding claim 4, Schultz teaches the aforementioned limitations of claim 2. Schultz further teaches:
obtaining the image and the curve comprises obtaining at least one of an altitude of the imaging device relative to a ground when the imaging device captures the image, an angle of the imaging device relative to the ground, coordinates of each pixel point of the curve in a coordinate system associated with the image, or a focal length of the imaging device;
Schultz teaches ([0068]): "The camera control information may be loaded into the software running on the processor of the unmanned aircraft 18 to control actuation of the camera 19 of the unmanned aircraft. For example, the camera control information may direct the camera 19 to capture images (e.g., oblique images) at one or more predefined geographic locations 74... Further, the camera control information may control camera parameters including, but not , the location of the camera 19 relative to the structure of interest 21 for images captured may also be known. For example, in some embodiments, the X, Y, Z location (e.g., latitude, longitude, and altitude) of a location seen within each image may be determined."
and generating the flight path based on the image and the curve comprises: determining a three-dimensional path points set based on at least one of the altitude of the imaging device relative to the ground when the imaging device captures the image, the angle of the imaging device relative to the ground, the coordinates of each pixel point of the curve in the coordinate system associated with the image, or the focal length of the imaging device,
Schultz teaches ([0056]): "In a step 46, data indicative of geographic positions pertaining to the footprint of the structure of interest 31 and/or structure height may be obtained… The height of the structure of interest 31 above the ground may aid in determining altitude for the flight plan of the unmanned aircraft 18 as discussed in further detail herein." Schultz further teaches ([0068]): "For example, the camera control information may direct the camera 19 to capture images (e.g., oblique images) at one or more predefined geographic locations... as illustrated in screen shot 72 of FIG. 8."
However, Schultz does not teach that the three-dimensional path points are in a ground coordinate system corresponding to pixel points of the curve plotted on the image. Kugelmass teaches a method for controlling an unmanned aerial vehicle for imaging, comprising:
wherein the three-dimensional path points set comprises three-dimensional path points in a ground coordinate system corresponding to pixel points, the pixel points being pixel points of the curve plotted on the image;
Kugelmass teaches ([0060]): "As described above, the second method S200 can automatically generate a flight path for each of one or more UAVs within a single mission and generate a visual map accordingly based on parameters entered with an order submitted by a user. For example, the second method S200 can output an orthorectified geospatially-accurate visual map (and/or into three-dimensional geospatially accurate point cloud) with pixels (or group of pixels or points) tagged with GPS coordinates..."
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Schultz to incorporate the teachings of Kugelmass to provide three-dimensional path points in a ground coordinate system corresponding to pixel points of the curve plotted on the image and generating the flight path based on the three-dimensional path points set. Schultz already teaches the determination of a three-dimensional path points set based on the altitude of the imaging device, and Schultz and Kugelmass are directed towards a similar field of endeavor. As such, one of ordinary skill in the art would be motivated to incorporate the teachings of Kugelmass, as doing so would provide precise tagging of ground coordinates associated with corresponding pixel points, thereby allowing for the identification of individual pixel points with unusual measurements. Through associating coordinates with each pixel point, one would be able to identify areas which the UAV may have mapped incorrectly, thereby improving the imaging and mapping capabilities of the system.

Claims 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schultz and Kugelmass in view of Naito et al. (US 2017/0355461 A1), hereinafter Naito.


generating the flight path based on the three-dimensional path points set comprises: pre-processing the three-dimensional path points set to generate pre-processed three- dimensional path points set;
Naito teaches ([0186]): "The target point managing unit 143 determines, as the destination D1, the safe area SA being the nearest from the position information indicating the current position CP on the safe area map SM, and generates, as the flight route F1, the route connecting the current position CP and the destination D1, in the range at the maximum distance that the flight is available."
and determining the flight path using a flight path generating algorithm based on the pre- processed three-dimensional path points set, the flight path satisfying kinematic constraints of the UAV.
Naito teaches ([0184]): "The target point managing unit 143 calculates the maximum distance that the flight is available (the maximum distance to the final target point) on the basis of the remaining quantity of the battery 142 measured by the remaining quantity measuring unit 141, and the increase amount of the weight of the capture net 112 measured by the net weight sensor 103 (the net weight increase value indicating the increase amount of the weight of the capture net 112 as the result of the capture of the suspicious drone 200)." The Examiner has interpreted net weight as a kinematic constraint of the UAV. Naito further teaches ([0186]): "The target point managing unit 143 generates, as the flight route F1, the route connecting the current position CP and the destination D1, in the range at the maximum distance that the flight is available."
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Schultz and Kugelmass to incorporate the teachings of Naito to provide pre-processing of the three-dimensional path points set and determining the flight path based on the pre-processed three-dimensional path points set, satisfying kinematic constraints of the UAV. Schultz, Kugelmass, and Naito are all concerned with the control of an unmanned aerial vehicle, and implementing the pre-processing of Naito would allow for the use of constraints when generating the flight path. As an example, Naito refers ([0186]) to pre-processing based on safe areas. Processing the path points set to take into consideration safe areas would improve the safety of the UAV by preventing operation in unsafe areas.

Regarding claim 6, Schultz, Kugelmass, and Naito teach the aforementioned limitations of claim 5. However, neither Schultz nor Kugelmass teach pre-processing of the three-dimensional path points set based on at least a maximum flight distance of the UAV. Naito further teaches:
pre-processing the three-dimensional path points set comprises at least one of: obtaining a maximum flight distance of the UAV and pre-processing the three- dimensional path points set based on the maximum flight distance; obtaining a density of at least partially continuous three-dimensional path points from the three-dimensional path points set, and pre-processing the at least partially continuous three- dimensional path points based on the density; obtaining a degree of jittering of a three-dimensional path point in the three-dimensional path points set, and pre-processing the three-dimensional path point based on the degree of jittering; or generating a three-dimensional path based on a plurality of at 
Naito teaches ([0184]): "The target point managing unit 143 calculates the maximum distance that the flight is available (the maximum distance to the final target point) on the basis of the remaining quantity of the battery 142 measured by the remaining quantity measuring unit 141, and the increase amount of the weight of the capture net 112 measured by the net weight sensor 103 (the net weight increase value indicating the increase amount of the weight of the capture net 112 as the result of the capture of the suspicious drone 200)." The Examiner has interpreted net weight as a kinematic constraint of the UAV. Naito further teaches ([0186]): "The target point managing unit 143 determines, as the destination D1, the safe area SA being the nearest from the position information indicating the current position CP on the safe area map SM, and generates, as the flight route F1, the route connecting the current position CP and the destination D1, in the range at the maximum distance that the flight is available."
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Schultz, Kugelmass, and Naito to further incorporate the teachings of Naito to provide pre-processing of the three-dimensional path points set based on a maximum flight distance of the UAV. Further implementing pre-processing to include consideration of a maximum flight distance would be advantageous, as attempting to fly past a maximum flight distance might result in catastrophic mission failure (e.g., attempting to fly past a maximum flight distance based on remaining battery quantity, as alluded to by Naito ([0184]), which would result in the UAV running out of power and potentially crashing). As such, this implementation beneficially reduces the risk of damage to the UAV.

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schultz and Kugelmass in view of Revell et al. (US 2014/0297068 A1), hereinafter Revell, and in further view of Knopp (US 2005/0031197 A1).

Regarding claim 7, Schultz and Kugelmass teach the aforementioned limitations of claim 4. However, neither Schultz nor Kugelmass teach the determination of a back-projection point on the round for each pixel point. Revell teaches identification and analysis of aircraft landing sites, comprising:
determining a three-dimensional path points set based on at least one of the altitude of the imaging device relative to the ground when the imaging device captures the image, the angle of the imaging device relative to the ground, the coordinates of each pixel point of the curve in the coordinate system associated with the image, or the focal length of the imaging device, comprises: determining a back-projection point on the ground for each pixel point, the back- projection point being a crossing point between the ground and a ray formed from an optical center of a lens of the imaging device to the pixel point;
Revell teaches ([0052]): "To back project points we require an estimate of range from our bearing only sensor. We consider for that each point in the image p there exists a collection of world points P that are projected onto the same point p. This collection of points constitute a ray connecting the center of camera C and the point in the image p."
and determining the three-dimensional path point corresponding to the pixel point in the ground coordinate system based on the altitude of the imaging device relative to the ground when the imaging device captures the image, and the coordinates of the back-projection point in the ground coordinate system.
Revell teaches ([0052]): "To back project points we require an estimate of range from our bearing only sensor. We consider for that each point in the image p there exists a collection of world points P that are projected onto the same point p. This collection of points constitute a ray connecting the center of camera C and the point in the image p." Recall that the three-dimensional path point of Schultz is determined based on the altitude of the imaging device relative to the ground when the imaging device captures the image. Revell is therefore modified to accept the image captured in the teaching of Schultz as the image.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Schultz and Kugelmass to incorporate the teachings of Revell to provide the determination of a back-projection point on the round for each pixel point. Schultz, Kugelmass, and Revell are directed to similar fields of endeavor and are all concerned to some degree with the mapping of images captured by UAVs. Implementing the back projection of Revell on the images acquired by Schultz would be advantageous, as the reference frames of the UAV and the ground may not be initially consistent and might need to be converted. In order to develop a better understanding of the geography of the imaged area, back projecting is beneficially implemented to provide a reference point for conversion of reference frames.
However, neither Schultz, Kugelmass, nor Revell teach the determination of coordinates of the back-projection point in a camera coordinate system and a ground coordinate system. Knopp teaches a method and apparatus for producing digital orthophotos using sparse stereo configurations and external models, comprising:
determining coordinates of the back-projection point in a camera coordinate system based on the coordinates of the pixel point in an image coordinate system associated with the image, and the focal length of the imaging device;
Knopp teaches ([0358]): "…in block 302, the data boundary is converted from pixel coordinates to camera coordinates using interior orientation parameters. All pixels at the edge of the image are converted from pixel Interior orientation - The process of determining values for the photogrammetric sensor calibration parameters. For example, for a central perspective frame camera, the interior parameters conventionally include the calibration constant vector (three values consisting of the principal point, two values, and the principal distance, one value)..."
determining coordinates of the back-projection point in the ground coordinate system based on the coordinates of the back-projection point in the camera coordinate system;
Knopp teaches ([0362]): "…block 304 back projects the image footprint into world space using the exterior orientation parameters read out from file bc.out. For all edge pixels (or pixels inside the outer edge of the image just short of the background area), the perspective image coordinates are backward projected into lines in world coordinate space using the inverse exterior orientation transformation characterized by the exterior orientation parameters..."
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Schultz, Kugelmass, and Revell to incorporate the teachings of Knopp to provide the determination of coordinates of the back-projection point in a camera coordinate system and a ground coordinate system. Revell already teaches a determination of the back-projection point in a ground coordinate system. Accordingly, it would be obvious to include the teachings of Knopp in order to provide conversions between camera, image, and ground coordinate systems. This advantageously allows for the correlation of the back-projection point to corresponding points in all three coordinate systems, thereby allowing for mapping in each coordinate system as needed.

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schultz in view of Goossen et al. (US 2014/0018979 A1), hereinafter Goossen.

Regarding claim 13, Schultz teaches the aforementioned limitations of claim 10. Schultz further teaches:
the control device is a ground station, or is included in the ground station,
Schultz teaches ([0025]): "The unmanned aircraft structure evaluation system comprises one or more host systems 12 interfacing and/or communicating with one or more user terminals 14 via a network 16." ([0034]): "The one or more host systems 12 may be partially or completely network-based or cloud based, and not necessarily located in a single physical location." 
wherein the one or more processors are further configured to: obtain real time images captured by the imaging device carried by the UAV
Schultz teaches ([0068]): "The camera control information may be loaded into the software running on the processor of the unmanned aircraft 18 to control actuation of the camera 19 of the unmanned aircraft 18. For example, the camera control information may direct the camera 19 to capture images (e.g., oblique images) at one or more predefined geographic locations 74 (which are referred to herein as Flight Capture Points), as illustrated in screen shot 72 of FIG. 8. In some embodiments, the camera control information may direct the camera 19 to capture images on a schedule (e.g., periodic, random)."
wherein the control device further comprises: a display screen configured to display the real time images…
Schultz teaches ([0073]): "The one or more oblique images may be stored in the one or more image database 34." Schultz further teaches ([0050]): "In some embodiments, the user may validate the location of the structure of interest 21. One or more processor 24 may provide one or more images via the image database 34 to the display unit 22
and wherein the one or more processors are further configured to obtain the curve and the image, the image comprising at least part of the real time images on which the curve is plotted.
Schultz teaches ([0068]): "The camera control information may be loaded into the software running on the processor of the unmanned aircraft 18 to control actuation of the camera 19 of the unmanned aircraft 18. For example, the camera control information may direct the camera 19 to capture images (e.g., oblique images) at one or more predefined geographic locations 74 (which are referred to herein as Flight Capture Points), as illustrated in screen shot 72 of FIG. 8. In some embodiments, the camera control information may direct the camera 19 to capture images on a schedule (e.g., periodic, random)." Schultz further teaches ([0060]): "In some embodiments, a flight path may be displayed to the user on more or more images (e.g., nadir, oblique) via the display unit 22. For example, FIG. 6 illustrates an exemplary screen shot 66 of a nadir image 68 showing a flight path 70 about the structure of interest 21. In some embodiments, the flight path 70 may be a displayed as a layer overlapping the nadir image 68 of the structure of interest 21 on the display unit 22 of FIG. 1."
However, while Schultz does show the curve on the display, Schultz does not directly teach that the display screen is configured to detect the curve plotted on at least one of the real time images. Goossen teaches an autonomous airspace flight planning and virtual airspace containment system, comprising:
a display screen configured to … detect the curve plotted on at least one of the real time images,
Goossen teaches ([0055]): "The UAV pilot may employ OCU 22 to automatically generate a flight plan… For example, the pilot (or other user) can user input indicative of a flight area (e.g., a virtual boundary for flight of a UAV or a flight path) using OCU 22. For example, the pilot may define one or more flight locations using OCU 22. For such as by drawing one or more flight locations for UAV 12 on touch-screen display 24 of OCU 22 using, e.g., one of the pilot's finger or with a stylus or other computing device... Flight area 34 drawn on touch-screen 24 of OCU 22 may be any number of irregular shapes, including, e.g., any number of different polygon shapes or circular, elliptical, oval or other closed path curved shapes." Thus, the flight locations drawn on the display screen are detected and used to provide a flight path.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Schultz to incorporate the teachings of Goossen to provide a display screen configured to detect the curve plotted on at least one of the real time images. Schultz is already directed towards the development of a flight plan. Drawing a curve to represent a desired flight path which is recognized by the display is advantageous, as drawing a curve on a touchscreen would be intuitive even to those without any UAV piloting experience. This would serve to increase accessibility of the system to include operators who may otherwise lack training in UAV operation. This could potentially save money, as the costs of hiring a trained pilot could be reduced.

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schultz and Goossen in view of Kugelmass.

Regarding claim 15, Schultz and Goossen teach the aforementioned limitations of claim 13. Schultz further teaches:
obtaining the image and the curve by the one or more processors further comprises: obtaining at least one of an altitude of the imaging device relative to a ground when the imaging device captures the image, an angle of the imaging device relative to the ground, 
Schultz teaches ([0068]): "The camera control information may be loaded into the software running on the processor of the unmanned aircraft 18 to control actuation of the camera 19 of the unmanned aircraft. For example, the camera control information may direct the camera 19 to capture images (e.g., oblique images) at one or more predefined geographic locations 74... Further, the camera control information may control camera parameters including, but not limited to, zoom, focal length, exposure control, and/or the like." Schultz further teaches ([0078]): "Based on the flight path information, camera control information, and gimbal control information, during image capture, the location of the camera 19 relative to the structure of interest 21 for images captured may also be known. For example, in some embodiments, the X, Y, Z location (e.g., latitude, longitude, and altitude) of a location seen within each image may be determined."
wherein generating the flight path based on the image and the curve by the one or more processors further comprises: determining a three-dimensional path points set based on at least one of the altitude of the imaging device relative to the ground when the imaging device captures the image, the angle of the imaging device relative to the ground, the coordinates of each pixel point of the curve in the coordinate system associated with the image, or the focal length of the imaging device,
Schultz teaches ([0056]): "In a step 46, data indicative of geographic positions pertaining to the footprint of the structure of interest 31 and/or structure height may be obtained… The height of the structure of interest 31 above the ground may aid in determining altitude for the flight plan of the unmanned aircraft 18 as discussed in further detail herein." Schultz further teaches ([0068]): "For direct the camera 19 to capture images (e.g., oblique images) at one or more predefined geographic locations... as illustrated in screen shot 72 of FIG. 8."
However, Schultz does not teach that the three-dimensional path points are in a ground coordinate system corresponding to pixel points of the curve plotted on the image. Kugelmass teaches a method for controlling an unmanned aerial vehicle for imaging, comprising:
wherein the three-dimensional path points set comprises three-dimensional path points in a ground coordinate system corresponding to pixel points, the pixel points being pixel points of the curve plotted on the image;
Kugelmass teaches ([0060]): "As described above, the second method S200 can automatically generate a flight path for each of one or more UAVs within a single mission and generate a visual map accordingly based on parameters entered with an order submitted by a user. For example, the second method S200 can output an orthorectified geospatially-accurate visual map (and/or into three-dimensional geospatially accurate point cloud) with pixels (or group of pixels or points) tagged with GPS coordinates..."
and generating the flight path based on the three-dimensional path points set.
Kugelmass teaches ([0060]): "As described above, the second method S200 can automatically generate a flight path for each of one or more UAVs within a single mission and generate a visual map accordingly based on parameters entered with an order submitted by a user. For example, the second method S200 can output an orthorectified geospatially-accurate visual map (and/or into three-dimensional geospatially accurate point cloud) with pixels (or group of pixels or points) tagged with GPS coordinates..."
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Schultz and Goossen to incorporate the teachings of .

Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schultz, Goossen, and Kugelmass in view of Naito.

Regarding claim 16, Schultz, Goossen, and Kugelmass teach the aforementioned limitations of claim 15. However, neither Schultz, Goossen, nor Kugelmass teach pre-processing of the three-dimensional path points set and determining the flight path based on the pre-processed three-dimensional path points set, satisfying kinematic constraints of the UAV. Naito teaches a method for control of an unmanned flying object with a capture net, comprising:
generating the flight path based on the three- dimensional path points set comprises: pre-processing the three-dimensional path points set to generate pre-processed three- dimensional path points set;
Naito teaches ([0186]): "The target point managing unit 143 determines, as the destination D1, the safe area SA being the nearest from the position information indicating the current position CP on the safe area map SM, and generates, as the flight route F1, the route connecting the current position CP and the destination D1, in the range at the maximum distance that the flight is available."
and determining the flight path using a flight path generating algorithm based on the pre- processed three-dimensional path points set, the flight path satisfying kinematic constraints of the UAV.
Naito teaches ([0184]): "The target point managing unit 143 calculates the maximum distance that the flight is available (the maximum distance to the final target point) on the basis of the remaining quantity of the battery 142 measured by the remaining quantity measuring unit 141, and the increase amount of the weight of the capture net 112 measured by the net weight sensor 103 (the net weight increase value indicating the increase amount of the weight of the capture net 112 as the result of the capture of the suspicious drone 200)." The Examiner has interpreted net weight as a kinematic constraint of the UAV. Naito further teaches ([0186]): "The target point managing unit 143 determines, as the destination D1, the safe area SA being the nearest from the position information indicating the current position CP on the safe area map SM, and generates, as the flight route F1, the route connecting the current position CP and the destination D1, in the range at the maximum distance that the flight is available."
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Schultz, Goossen, and Kugelmass to incorporate the teachings of Naito to provide pre-processing of the three-dimensional path points set and determining the flight path based on the pre-processed three-dimensional path points set, satisfying kinematic constraints of the UAV. Schultz, Kugelmass, and Naito are all concerned with the control of an unmanned aerial vehicle, and implementing the pre-processing of Naito would allow for the use of constraints when generating the flight path. As an example, Naito refers ([0186]) to pre-processing based on safe areas. .

Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schultz, Goossen, Kugelmass, and Naito in view of Jules et al. (US 9,844,877 B1), hereinafter Jules, and in further view of Tarnok (US 2013/0096819 A1).

Regarding claim 17, Schultz, Goossen, Kugelmass, and Naito teach the aforementioned limitations of claim 16. However, neither Schultz, Goossen, nor Kugelmass teach pre-processing of the three-dimensional path points set based on a maximum flight distance of the UAV. Naito teaches a method for control of an unmanned flying object with a capture net, comprising:
pre-processing the three-dimensional path points set by the one or more processors comprises: obtaining a maximum flight distance of the UAV and pre-processing the three- dimensional path points set based on the maximum flight distance;
Naito teaches ([0184]): "The target point managing unit 143 calculates the maximum distance that the flight is available (the maximum distance to the final target point) on the basis of the remaining quantity of the battery 142 measured by the remaining quantity measuring unit 141, and the increase amount of the weight of the capture net 112 measured by the net weight sensor 103 (the net weight increase value indicating the increase amount of the weight of the capture net 112 as the result of the capture of the suspicious drone 200)." The Examiner has interpreted net weight as a kinematic constraint of the UAV. Naito further teaches ([0186]): "The target point managing unit 143 determines, as the destination D1, the safe area SA being the nearest from the position information indicating the current position CP on the safe area map SM, and generates, as the flight route F1, the route connecting the current position range at the maximum distance that the flight is available."
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Schultz, Goossen, and Kugelmass, and Naito to further incorporate the teachings of Naito to provide pre-processing of the three-dimensional path points set based on a maximum flight distance of the UAV. Further implementing pre-processing to include consideration of a maximum flight distance would be advantageous, as attempting to fly past a maximum flight distance might result in catastrophic mission failure (e.g., attempting to fly past a maximum flight distance based on remaining battery quantity, as alluded to by Naito ([0184]), which would result in the UAV running out of power and potentially crashing). As such, this implementation beneficially reduces the risk of damage to the UAV.
However, neither Schultz, Goossen, Kugelmass, nor Naito teach pre-processing the three-dimensional path points based on an obtained density. Jules teaches generating a parameter for a movement characteristic for a waypoint trained path of a robot, comprising:
obtaining a density of at least partially continuous three-dimensional path points from the three-dimensional path points set, and pre-processing the at least partially continuous three- dimensional path points based on the density;
Jules teaches (Col. 9 line 60 - Col. 10 line 17): "Various techniques may be utilized to determine the spatial proximity and/or a parameter based on the spatial proximity. For example, in some implementations the spatial proximity of waypoints may be determined based on dividing the quantity of the waypoints by the collective density between the waypoints... For instance, the distance between the position of the reference point 108 illustrated in FIG. 1A and the waypoint 109C may be 2 meters and four waypoints may have been defined over that distance... A waypoint density of 2 waypoints per meter may be determined... In some implementations, a mapping(s) and/or formula(e) may be utilized to determine a parameter for a movement characteristic that is appropriate for a given proximity of waypoints. For example, two waypoints per meter may be mapped to a "fast" velocity parameter and/or a "low" mechanical impedance parameter."
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Schultz, Goossen, and Kugelmass, and Naito to incorporate the teachings of Jules to provide pre-processing the three-dimensional path points based on an obtained density. Naito already provides pre-processing of the three-dimensional path points and it would be beneficial to include pre-processing based on point density, as doing so would allow for modification of flight path based on the density. For instance, a region of low point density may be processed (as demonstrated by Jules above) so as to travel faster through these low density regions. This beneficially reduces time spent in less-relevant regions.
However, neither Schultz, Goossen, Kugelmass, Naito, nor Jules teach pre-processing the three-dimensional path points based on a degree of jittering. Tarnok teaches a GPS tuner with user input, comprising:
obtaining a degree of jittering of a three-dimensional path point in the three-dimensional path points set, and pre-processing the three-dimensional path point based on the degree of jittering;
Tarnok teaches ([0023]): "A unique aspect of the invention is that it also permits waypoints to be established from a free-form hand-drawn route created by drawing directly on the touch screen, which may simultaneously display a three-dimensional world-wide digital elevation model. The software instantly converts the free-form drawn route into a series of waypoints, and route segments connecting the points. The program also works to refine the coarsely drawn route by smoothing and simplifying the free-form drawn route to eliminate jitters and any waypoints that may be irrelevant for navigation..."

However, neither Schultz, Kugelmass, Naito, Jules, nor Tarnok teach pre-processing the plurality of at least partially continuous three-dimensional path points based on a curvature of the three-dimensional path. Goossen teaches an autonomous airspace flight planning and virtual airspace containment system, comprising:
and generating a three-dimensional path based on a plurality of at least partially continuous three-dimensional path points included the three-dimensional path points set, and pre-processing the plurality of at least partially continuous three-dimensional path points based on a curvature of the three-dimensional path.
Goossen teaches ([0055]): "The UAV pilot may employ OCU 22 to automatically generate a flight plan… For example, the pilot (or other user) can provide user input indicative of a flight area (e.g., a virtual boundary for flight of a UAV or a flight path) using OCU 22. For example, the pilot may define one or more flight locations using OCU 22. For such as by drawing one or more flight locations for UAV 12 on touch-screen display 24 of OCU 22 using, e.g., one of the pilot's finger or with a stylus or other computing device... Flight area 34 drawn on touch-screen 24 of OCU 22 may be any number of irregular shapes, including, e.g., any number of different polygon shapes or circular, elliptical, oval or other closed path curved shapes."
.

Claims 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schultz, Goossen, and Kugelmass in view of Revell and in further view of Knopp.
Regarding claim 18, Schultz, Goossen, and Kugelmass teach the aforementioned limitations of claim 15. However, neither Schultz, Goossen, nor Kugelmass teach the determination of a back-projection point on the round for each pixel point. Revell teaches identification and analysis of aircraft landing sites, comprising:
determining a three-dimensional path points set based on at least one of the altitude of the imaging device relative to the ground when the imaging device captures the image, the angle of the imaging device relative to the ground, the coordinates of each pixel point of the curve in the coordinate system associated with the image, or the focal length of the imaging device, comprises: determining a back-projection point on the ground for each pixel point, the back- projection point is a crossing point between the ground and a ray formed by an optical center of a lens of the imaging device and the pixel point;
Revell teaches ([0052]): "To back project points we require an estimate of range from our bearing only sensor. We consider for that each point in the image p there exists a collection of world points P that are projected onto the same point p. This collection of points constitute a ray connecting the center of camera C and the point in the image p."
and determining the three-dimensional path point corresponding to the pixel point in the ground coordinate system based on the altitude of the imaging device relative to the ground when the imaging device captures the image, and the coordinates of the back-projection point in the ground coordinate system.
Revell teaches ([0052]): "To back project points we require an estimate of range from our bearing only sensor. We consider for that each point in the image p there exists a collection of world points P that are projected onto the same point p. This collection of points constitute a ray connecting the center of camera C and the point in the image p." Recall that the three-dimensional path point of Schultz is determined based on the altitude of the imaging device relative to the ground when the imaging device captures the image. Revell is therefore modified to accept the image captured in the teaching of Schultz as the image.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Schultz, Goossen, and Kugelmass to incorporate the teachings of Revell to provide the determination of a back-projection point on the round for each pixel point. Schultz, Kugelmass, Goossen, and Revell are directed to similar fields of endeavor and are all concerned to some degree with the mapping of images captured by UAVs. Implementing the back projection of Revell would be advantageous, as the reference frames of the UAV and the ground may not be initially consistent and might need to be converted. In order to develop a better understanding of the 
However, neither Schultz, Kugelmass, Goossen, nor Revell teach the determination of coordinates of the back-projection point in a camera coordinate system and a ground coordinate system. Knopp teaches a method and apparatus for producing digital orthophotos using sparse stereo configurations and external models, comprising:
determining coordinates of the back-projection point in a camera coordinate system based on the coordinates of the pixel point in an image coordinate system associated with the specific image, and the focal length of the imaging device;
Knopp teaches ([0358]): "…in block 302, the data boundary is converted from pixel coordinates to camera coordinates using interior orientation parameters. All pixels at the edge of the image are converted from pixel coordinates into perspective image coordinates using the inverse interior orientation parameters from file "bc.out"." Knopp further teaches ([0084]): "Interior orientation - The process of determining values for the photogrammetric sensor calibration parameters. For example, for a central perspective frame camera, the interior parameters conventionally include the calibration constant vector (three values consisting of the principal point, two values, and the principal distance, one value)..."
determining coordinates of the back-projection point in the ground coordinate system based on the coordinates of the back-projection point in the camera coordinate system;
Knopp teaches ([0362]): "…block 304 back projects the image footprint into world space using the exterior orientation parameters read out from file bc.out. For all edge pixels (or pixels inside the outer edge of the image just short of the background area), the perspective image coordinates are backward projected into lines in world coordinate space using the inverse exterior orientation transformation characterized by the exterior orientation parameters..."
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Schultz, Goossen, Kugelmass, and Revell to incorporate the teachings of Knopp to provide the determination of coordinates of the back-projection point in a camera coordinate system and a ground coordinate system. Revell already teaches a determination of the back-projection point in a ground coordinate system. Accordingly, it would be obvious to include the teachings of Knopp in order to provide conversions between camera, image, and ground coordinate systems. This advantageously allows for the correlation of the back-projection point to corresponding points in all three coordinate systems, thereby allowing for mapping in each coordinate system as needed.

Regarding claim 19, Schultz, Goossen, Kugelmass, Revell, and Knopp teach the aforementioned limitations of claim 18. Schultz further teaches:
a sensor communicatively coupled with the one or more processors,
Schultz teaches ([0028]): "Generally, the unmanned aircraft 18 may include one or more cameras 19 configured to provide aerial images." ([0073]): "In a step 54, the one or more processors 24 may receive one or more oblique images captured by the unmanned aircraft 18."
the sensor being configured to detect whether there is an obstacle in front of the UAV on the flight path, and transmit a result of the detecting to the one or more processors,
Schultz teaches ([0028]): "Generally, the unmanned aircraft 18 may include one or more cameras 19 configured to provide aerial images." Schultz further teaches ([0064]): "In many cases, there may be obstacles that lie along the flight path. Some of those obstacles may be able to be detected by the system through the use of imagery." Schultz even further teaches ([0066]): “As such, a collision detection and avoidance system in some embodiments. The collision detection and avoidance system could either be imaging based, or active sensor based. When an obstacle lies along the Flight Path, the software guiding the unmanned aircraft 18 could first attempt to move closer to the structure of interest 21 along the path…” Thus, a result of detecting an obstacle is transmitted to the collision detection and avoidance system of the unmanned aircraft 18 which includes software for guiding the unmanned aircraft 18. While no processor is explicitly mentioned, one of ordinary skill in the art would appreciate that software inherently requires the use of a processor of some variety.
wherein when detecting that there is the obstacle in front of the UAV on the flight path, the one or more processors are also configured to control the UAV to avoid the obstacle,
Schultz teaches ([0066]): "In addition to those obstacles that are identified within the image, there may also be obstacles that cannot be identified in the image… As such, the unmanned aircraft 18 may also incorporate a collision detection and avoidance system in some embodiments. The collision detection and avoidance system could be either imaging based, or active sensor based. When an obstacle lies along the Flight Path, the software guiding the unmanned aircraft 18 could first attempt to move closer to the structure of interest 21 along the path…"
and wherein after avoiding the obstacle, the one or more processors are also configured to control the UAV to resume flight along the flight path.
Schultz teaches ([0066]): "When an obstacle lies along the Flight Path, the software guiding the unmanned aircraft 18 could first attempt to move closer to the structure of interest 21 along the path from the Flight Path to the Target Path. If after a suitable threshold… if the unmanned aircraft 18 is unable to would steer the unmanned aircraft 18 back to its original point of collision detection and would then attempt to fly above the obstacle."

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Pilskalns et al. (US 2017/0200311 A1) teaches camera angle visualization for an aerial vehicle flight plan, including the use of imaging with a sensor and gimbal. Fragoso et al. (US 2017/0193830 A1) teaches a method for controlling unmanned aerial vehicles to avoid obstacle collision, including the conversion of real world space to an egospace representation consisting of pixels.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANK T GLENN III whose telephone number is (571)272-5078.  The examiner can normally be reached on M-F 7:30AM - 4:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jelani Smith can be reached on 571-270-3969.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/F.T.G./Examiner, Art Unit 3662       

/JELANI A SMITH/Supervisory Patent Examiner, Art Unit 3662